Citation Nr: 0327965	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a mediastinal mass 
(thymoma), claimed as due to Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating action of the RO.  The 
veteran was sent notice of this decision in April 2002.  A 
notice of disagreement was received in April 2002 and the RO 
issued a statement of the case in August 2002.  A substantive 
appeal was received from the veteran later that same month. 


REMAND

The veteran and his representative contend that service 
connection is warranted for a mediastinal mass as a result of 
the veteran's exposure to Agent Orange during service in 
Vietnam.  They argue that the condition is essentially the 
same as soft-tissue sarcoma.  

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  Thus, the Board will presume that the veteran 
was exposed to Agent Orange during his service in Vietnam.  
See Veterans Education and Benefits Expansion Act of 2001 
Public Law 107-103, 115 Stat. 976 (2001).  If a veteran was 
exposed to an herbicide agent during active duty in the Armed 
Forces, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) is one of 
the  specific, enumerated conditions that shall be service-
connected, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  

Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

The evidence of record includes VA treatment records 
reflecting  diagnosis and treatment of the thymoma, the 
veteran's assertions that the condition is related to his 
military service, and medical treatise references to the 
treatment of thymoma and mediastinal tumors.  Given this 
evidence, and in light of the presumption of in-service Agent 
Orange exposure available to the veteran, the the Board finds 
that a medical examination, to include an opinion as to the 
etiology of the veteran's condition, is needed to properly 
adjudicate the claim on appeal.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The veteran is 
hereby advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

The Board also notes that, in a February 2002 letter, the RO 
notified the veteran of the duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107.  In that letter, the RO 
requested that the veteran provide information and, if 
necessary, authorization, to permit it to obtain pertinent 
outstanding medical records, or that the veteran provide the 
evidence, himself.  The RO's letter noted that if the veteran 
did not provide the additional information or evidence within 
30 days of the date of the letter, the veteran's claim would 
be decided.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for the 
additional development described above, the Board finds that 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to submit the additional information 
and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental 
statement of the case (SSOC) that explains the basis for the 
RO's determination must include citation and discussion of 
the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§  3.102 and 3.159 (2003) (38 C.F.R. § 3.102 was 
not cited to in the July 2002 statement of the case or the 
June 2003 SSOC).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action: 

1.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information, and 
if necessary, authorization is provided.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo appropriate VA 
examination to obtain information as to 
the current nature and likely etiology of 
the thymoma.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based on the examination of the veteran 
and review of the record, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
the diagnosed thymoma is medically 
equivalent to a diagnosis of soft tissue 
sarcoma.  If it is not, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
diagnosed thymoma is the result of injury 
or disease incurred in or aggravated 
during the veteran's active military 
service, to include Agent Orange exposure 
therein.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached in a printed (typewritten) 
report.

4.  If the veteran fails report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a mediastinal mass 
(thymoma), claimed as due to Agent Orange 
exposure in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




